ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and respondent, Mark E. Maier, to place the respondent on indefinite suspension.
The Court having considered the petition, it is this 22nd day of October, 1998,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the respondent, Mark E. Maier, is suspended indefinitely from the practice of law in the State of Maryland, effective sixty days from the date of this Order, and it is further
ORDERED that judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland against respondent in the sum of $4,563.33, and it is further
ORDERED that, as a condition precedent to the filing of any petition for reinstatement, all costs due the Attorney Grievance Commission of Maryland, shall be paid in full, and it is further
ORDERED that the Clerk of this Court shall strike the name of Mark E. Maier from the register of attorneys, and, pursuant to Maryland Rule 16-713, shall certify that fact to *655the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.